PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/173,039
Filing Date: 29 Oct 2018
Appellant(s): Zhao et al.



__________________
Joseph B. Ryan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/17/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

APPELLANT ARGUMENT:

1) Appellant traverses the §103 rejection of independent claim 1 on the ground that the collective teachings of Sardino and Inampudi fail to disclose all of the features of independent claim 1.
Independent claim 1 recites, inter alia, that receiving a set of resource calling instructions associated with a computing task from a client comprises receiving from the client multiple sub-sets of the set of resource calling instructions and a mapping relationship, the set of resource calling instructions being divided into the multiple sub-sets by the client based on demands on performance from various resource calling instructions in the set of resource calling instructions. Independent claim 1 also recites that the multiple sub-sets comprise (i) a first sub-set based on demands for a first level of performance from first resource calling instructions and (ii) a second sub-set based on demands for a second level of performance from second resource calling instructions, the second level of performance being different than the first level of performance. Independent claim 1 further recites that the mapping relationship is specified by the client between the first sub-set among the multiple sub-sets and a corresponding first portion in the set of computing resources and the second sub-set among the multiple sub-sets and a corresponding second portion in the set of computing resources.
In the Office Action at pages 5-6, the Examiner concedes that Sardino fails to disclose these features and cites to Inampudi as remedying the admitted deficiencies of Sardino. More specifically, the Examiner cites to paragraph [0023] of Inampudi, which provides as follows:   
	………Applicant cites paragraphs 0023 of Inampudi……….
This portion of Inampudi appears to describe that when an application client calls or communicates with a local-grid controller module to find out how many tasks/jobs/threads to split up or divide an application into, the local-grid controller module has the information necessary to communicate back to the application client as to how many separate task/jobs/threads it can schedule for execution on one or more grid nodes. As a result, the application client divides the application to be executed by the one or more grid nodes into the appropriate number of tasks/jobs/threads corresponding to the task/job information communicated by the local-grid controller module. This can be seen in FIGS. 3A and 3B of Inampudi, which are reproduced below:
…….Applicant shows figure 3A and 3B…………..

As described in paragraph [0023] of Inampudi, FIGS. 3A and 3B show of Inampudi show a local- grid controller module 304 that schedules (1.e., as indicated by solid arrows 312, 314, 316 and 318) four separate tasks on four of the grid nodes, namely, grid nodes 332, 334, 336 and 338. FIGS. 3A and 3B of Inampudi further show that the grid nodes 340, 342, 344, 346 and 348 are not sent any tasks pertaining to the application (i.e., because there were only four tasks pertaining to the application that needed to be scheduled and/or because the grid nodes 340, 342, 344, 346 and 348 were not available for one or more reasons).
Independent claim 1, in contrast, recites receiving from a client multiple sub-sets of a set of resource calling instructions and a mapping relationship, where the set of resource calling instructions is divided into the multiple sub-sets by the client based on demands on performance from various resource calling instructions in the set of resource calling instructions. Independent claim 1 also recites that the multiple sub-sets comprise (i) a first sub-set based on demands for a first level of performance from first resource calling instructions and (11) a second sub-set based on demands for a second level of performance from second resource calling instructions, the second level of performance being different than the first level of performance. Independent claim 1 further recites that the mapping relationship is specified by the client between the first sub-set among the multiple sub-sets and a 
Accordingly, Appellant submits that the collective teachings of Sardine and Inampudi fail to disclose all of the features of independent claim 1. The 9103 rejection of independent claim | is therefore in error and should be reversed.
By similar reasoning, Appellant submits that that the $103 rejections of independent claims li and 31 are in error and should be withdrawn.
Dependent claims 2,3, 8, 9, 12, 18, 19, 32, 33, 35 and 36 are patentable by virtue of their respective dependencies from independent claims 1, 11 and 31.



EXAMINERS RESPONSE:

Appellant states that Sardino et al. and Inampudi et al. fail to teach “receiving from the client multiple sub-sets of the set of resource calling instructions and a mapping relationship, the set of resource calling instructions being divided into the multiple sub-sets by the client based on demands on performance from various resource calling instructions in the set of resource calling instructions, the mapping relationship being specified by the client between a corresponding sub-set among the multiple sub-sets and a corresponding portion in the set of computing resources”.  The appellant states that Inampudi et al. fails the teach the above claimed limitation because Inampudi et al. divides tasks according to information provided by a local-grid controller module and that in Inampudi the local-grid controller module knowns the number of grid nodes that are part of the grid environment that are available at a given moment to execute one or more jobs and that this is in direct contrast to the arrangement of independent claim 1, in which the set of resource calling instructions is divided into the multiple sub-sets by the client based on demands on performance from various resource calling instructions in the set of resource calling instructions.
job type (category) and can select an accelerator  (map to offload the job) (0055).  A first process job is offloaded to the first accelerator utilizing the access information (0061).  Therefore the job placement module is mapping the job to a specific accelerator and offloading the job to the accelerator.  A job can be assigned to only one accelerator or can be distributed across multiple accelerators depending on the job type and performance requirements needed to carry out the job (0058).  Therefore the job is mapped to an accelerator based on it meeting the job performance requirements.  The examiner states that different jobs can have different performance requirements and are scheduled/mapped to an accelerator that is capable of performing the job.  Therefore different jobs can be mapped (divided) to different accelerators that have different performance based on the job type and its performance requirements.
However Sardino et al. teaches a single job not multiple sub-sets of the set of resource calling instruction.  Inampudi et al. teaches a grid execution environment to execute an application.  A local grid controller knows the number of grid nodes that are part of the grid environment that are available at a given moment to execute one or more jobs.  Each grid node may allocate certain performance, storage or memory resources to the system for execution of the application and the local grid controller tracks or manages the resources available on the grid nodes so that it can schedule any tasks or jobs necessary.   An application client communicated with the local grid controller to find out how many tasks or jobs or threads to split up or divide the application into.  As a result the application client divides the application to be executed by the one or more grid nodes and into the appropriate number of tasks/jobs/threads corresponding to the task/job information communicated by the local-grid controller. 
different grid nodes may allocate certain performance, storage or memory resources to the system and breaking up an application into a plurality of tasks or jobs to be executed on the plurality of grid nodes (0023).  Paragraph 0023 also states that grid nodes are not available for one or more reasons, such as lack of processor capability, processor capacity, storage capacity, etc.  Therefore different grid nodes may allocated different performance to the system and ones that lack this performance are not available.  Sardino et al. teaches that each job has performance requirements and they are schedule to an accelerator based on its job type and performance requirements.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing of the application for the jobs/tasks that the application is broken up in Inampudi et al. to also take into account performance requirements of each job it creates.  Combining Sardino et al. with Inampudi et al. will allow Sardino et al. to break up an application into a plurality (two) of jobs/tasks.  This is done based on the number of grid nodes available but must also include performance requirements of the job/task.  Sardino teaches that every job has performance requirements, therefore if an application is broken into a plurality of jobs each job must be mapped/divided to a node that meets its performance requirements. Therefore if an application is broken up into two jobs one job can have one performance requirement and another job will have another performance requirement and they will be sent (mapped/divided) to a respective available accelerator that is able to meet its performance needs.  The examiner further states that an application is split into a plurality of jobs/tasks to increase performance of the execution.  One would not want to split an application into jobs and run them on any available node.  As stated above, a grid node is not available if it lacks processor capability or processor capacity (Inampudi et al. (0023).  Assigning a job to a grid node that lacks processor capability or processor capacity for the job would slow down the execution, not speed it up.  One would want to put jobs on accelerators that at least meet their requirements so performance can be increased no degraded. 

APPELLANT ARGUMENT:
2) Dependent claims 7 and 17 are patentable by virtue of their respective dependencies from independent claims 1 and 11. Dependent claims 7 and 17 also recite separately patentable subject matter.
Dependent claim 7 recites that the obtaining a processing result comprises executing the first sub-set among the multiple sub-sets to obtain a first processing sub-result by using the first corresponding portion in the set of computing resources on the basis of the mapping relationship, executing the second sub-set among the multiple sub-sets to obtain a second processing sub-result by using the second corresponding portion in the set of computing resources on the basis of the mapping relationship, and obtaining the processing result on the basis of the first and second processing sub-results.
In the Office Action at pages 8-9, the Examiner cites to paragraph [0058] of Sardino and paragraph [0024] of Inampudi as disclosing the features of dependent claim 7.
Paragraph [0058] of Sardine provides as follows:
………Applicant cites paragraph 58……….
This portion of Sardine appears to describe a job placement module that selects an accelerator based on matching job requirements to performance information of the accelerator, and that in some cases a machine learning job can be distributed across multiple accelerators depending on the job type and performance requirements needed to carry out the job. Paragraph [0024] of Inampudi provides as follows:
………Applicant cites paragraph 24……….
This portion of Inampudi appears to describe that once grid nodes 332, 334, 336 and 338 finish executing individual tasks, results are of the executed tasks are sent to a results collector module which are forwarded to a results summary module 302 that consolidates or summarizes the results in a specific format that are sent to the application client 330.
The collective teachings of Sardino and Inampudi do not disclose that obtaining a processing result comprises executing the first sub-set among the multiple sub-sets to obtain a first processing sub-result by using the first corresponding portion in the set of computing resources on the basis of the mapping relationship, executing the second sub-set among the multiple sub-sets to obtain a second processing sub-result by using the second corresponding portion in the set of computing resources on the basis of the mapping relationship, and obtaining the processing result on the basis of the first and second processing sub-results, where the mapping relationship is specified by the client.
Accordingly, Appellant submits that the §103 rejection of dependent claim 7 is in error and should be reversed as the collective teachings of Sardino and Inampdui fail to disclose all of the features of dependent claim 7.
Dependent claim 17 recites features similar to those of dependent claim 7, but depends from independent claims 11 rather than independent claim 1. Thus, by similar reasoning Appellant submits that the §103 rejection of dependent claim 17 is in error and should be reversed.
EXAMINERS RESPONSE:

Appellant states that the collective teachings of Sardino and Inampudi do not disclose that obtaining a processing result comprises executing the first sub-set among multiple sub-sets to obtain a first processing sub-result by using the first correspond portion in the set of computing resources on the basis of the mapping relationship, executing the second sub-set among the multiple sub-sets to obtain a second processing sub-result by using the second correspond portion in the set of computing resources on the basis of the mapping relationship, and obtaining the processing results on the basis of the first and second processing sub-results, wherein the mapping relationship is specified by the client.”
The examiner respectfully disagrees.  Sardino el. al. teaches, a job can be assigned (mapped) to only one accelerator or can be distributed across multiple accelerators depending on the job type and performance requirements needed to carry out the job (0058).  Inampudi et al. teaches returning results to the application client.  Inampudi et al. teaches that for each grid node, once it is finished executing its individual task, it send its results to a result collector module.  The collected results are sent to a results summary module.  The results summary module can consolidate or summarize the results in a specific format that is desired and return the results to the local-grid controller module (0024).  Therefore when  jobs are mapped to nodes/accelerators to perform the job, the results of the executions are collected and consolidated to summarize the results.  One would want to obtain the processing results otherwise there would be no need to perform the job. 
Regarding “wherein the mapping relationship is specified by the client”,  this limitation is not claimed in claims 7 and 17.  This limitation is claimed in their respective independent claims 1 and 11.  Sardino et al. teaches the job placement module analyzes the access information for the accelerator based on the job type (category) and can select an accelerator  (map to offload the job) (0055).  A first process job is offloaded to the first accelerator utilizing the access information (0061).  Therefore the job placement module is mapping the job to a specific accelerator and offloading (mapping) the job to the accelerator.  A job can be assigned to only one accelerator or can be distributed across multiple accelerators depending on the job type and performance requirements needed to carry out the job (0058).  Therefore the job is mapped to an accelerator based on it meeting the job performance requirements.  As can be further seen in figure 4, the job placement module 410 in on the end user software (412). The end user software is the client.  Therefore the mapping is specified by the client. 
APPELLANT ARGUMENT:
3) Dependent claims 10, 20 and 34 are patentable by virtue of their respective dependencies from independent claims 1, 11 and 31. Dependent claims 10, 20 and 34 also recite separately patentable subject matter.
Dependent claim 10 recites generating statistics on at least one of the number of the set of computing resources, a time duration for which the at least one set of computing resources has been used, and a workload of the set of computing resources.
In the Office Action at page 10, the Examiner cites to paragraphs [0053] and [0057}-[0059] of Sardino as disclosing the features of dependent claim 10. The Examiner apparently concedes that Inampudi fails to disclose the features of dependent claim 10, as the Examiner fails to cite to any portion of Inampudi that is alleged to disclose the features of dependent claim 10.
Paragraph [0053] of Sardino provides as follows:
………Applicant cites paragraph 53……….
This portion of Sardino appears to describe hardware devices 408 that include hardware accelerators, such as graphical processing units (GPUs), field programmable gate arrays (FPGAs), and application-specific integrated circuits (ASICs), and that a management server 404 discovers and indexes information about the hardware devices 408 such as access information thereof.
Paragraph [0057] or Sardino provides as follows: 
………Applicant cites paragraph 57……….
This portion of Sardino appears to describe using historic performance data to determine a correct threshold for sending a job to an accelerator. 
Paragraph [0058] of Sardine provides as follows:
………Applicant cites paragraph 58……….
This portion of Sardino appears to describe a job placement module that selects an accelerator based on matching job requirements to performance information of the accelerator, and that in some cases a machine 
Paragraph [0059] of Sardino provides as follows:
………Applicant cites paragraph 59……….
This portion of Sardino appears to describe monitoring accelerators to check for latency and connection issues as well as performance levels, and using such information for routing jobs to accelerators.
The cited portions of Sardino, and Sardino and Inampudi generally, fail to disclose generating statistics as recited. The cited portions of Sardino, for example, fail to disclose any aspect of generating statistics, much less generating statistics on at least one of the number of the set of computing resources, a time duration for which the at least one set of computing resources has been used, and a workload of the set of computing resources as recited in dependent claim 10. Inampudi, as apparently conceded by the Examiner, is similarly deficient.
Accordingly, Appellant submits that the §103 rejection of dependent claim 10 is in error and should be reversed as the collective teachings of Sardino and Inampudi fail to disclose all of the features of dependent claim 10.
Dependent claims 20 and 34 recite features similar to those of dependent claim 10, but depend from independent claims 11 and 31 rather than independent claim 1. Thus, by similar reasoning Appellant submits that the §103 rejections of dependent claims 20 and 34 are in error and should be reversed.”

EXAMINERS RESPONSE:

The examiner respectfully disagrees.  The examiner would first like to state that he is not conceding that Inampudi fails disclose the features of claim 10.  The examiner just did not use Inampudi because the limitation is taught by Sardino et al.  The examiner cited paragraphs 0053, and 0057-0059 of Sardino et al. in the rejection for teaching the claimed limitations of claim 10.  Paragraph 0053 states, the management server discovers and indexes the hardware devices (statistics on the number of computing resources).  The index includes performance and connectivity information about each of the hardware devices such as, access information, hardware capabilities, buffer size, network connection speed, current processing load, special permissions and the like.  Therefore for each of the number of hardware device the management server is collecting statistics such as current processing load (work load).   Sardino et al. further teaches the management server can transmit to the discovery module a plurality of available accelerators access information (number of the set of computing index information  (statistics) for each of the accelerators.  The job placement module continues to monitor the usage (workload) of one or more accelerators (0058).  Therefore the limitations of claim 10 is taught.  


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARK A GOORAY/Examiner, Art Unit 2199                 
                                                                                                                                                                                       Conferees:
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196   
                                                                                                                                                                                                     Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.